Title: To Thomas Jefferson from Thomas Munroe, 8 September 1806
From: Munroe, Thomas
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Washington 8th. September 1806
                        
                        It may not be amiss to apprize you, Sir, that of the monies appropriated for the public buildings 27,000$
                            remains unexpended—and that agreeably to the letter of the Acts of Congress making the appropriations only 7 or 8 hundred
                            Dollars of that sum is applicable to the Presidents House & North wing of the Capitol; it appearing that of the 20,000$
                            appropriated on the 25th January 1805 for this “north wing, and such of the other public buildings as the President might
                            direct”, the sum of $19,131..59 has been expended on this Presidents house and north wing. I had conversation on this
                            subject with Mr. Lenthall towards the close of the last month—He said the Debts due, and work in hand would require more
                            money than then appeared to be applicable to the prests House and north wing, that in the absence of the President &
                            Mr Latrobe he was at a loss what to do, or rather to leave undone but hoped to see Mr L. or hear from him in a short
                            time—I have continued to pay the certified claims as usual, but as the work is going on and our funds getting so very low
                            I have thought it best to mention the circumstances to you Sir in the absence of Mr Latrobe, and to beg your directions
                            on the subject; lest some embarrassment may arise, of which I am apprehensive if you Sir should be of Opinion that we are
                            restricted to the unexpended balance of the $20,000, to do what Mr Lenthall supposes you wish done this fall at the
                            Presidents house.
                        I have mentioned the whole unexpended balance of the several Appropriations heretofore made for the public buildings that you may direct such application of it as
                            you may wish made before your return to the City—
                  I am, Sir, with the most respectful Consideration Yr Obt. Hum Servt
                        
                            Thomas Munroe
                            
                        
                    